DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-16 are objected to because of the following informalities:  the limitation, “An apparatus as claimed” should be change to “The apparatus as claimed”.  Appropriate correction is required.
Claim  18 is objected to because of the following informalities:  the limitation, An apparatus as claimed” should be change to “The system as claimed”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
In claim 6, the limitation”train the target discriminator comprises means for accumulating…”
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claims 1, 17, 19 and 20,  Claim recites the limitation, i.e. source and target discriminator.  Since the claim does not further specify what is being discriminated by the discriminator, it suggests that the discriminator may discriminate anything. The current application describes at [0130], i.e. “the discriminator is to distinguish the two domains while the goal of the encoder is to fool the discriminator by generating features that are indistinguishable across domains.”
Regarding Claims 1, 17, 19 and 20,  Claim recites the limitation, i.e. corresponding training of said source discriminator.  It is not clear what   “corresponding training of said source discriminator” refers too. From current claim limitation, it may be understood that said training is a/so done by first “applying the target encoder outputs to the [source] discriminator to generate a first local loss function output [and] training the [source] discriminator to decrease the first local loss function output". In fact, it may also be understood that this is via this training that “synchronizing weights of the target discriminator and the source discriminator" is achieved. Therefore, claims are considered to be indefinite.
Regarding claims 6: Claim limitations “means for accumulating …..” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the described claim functions. The use of the term “means for” is not adequate structure for performing the described claims function because they do not describe a particular structure for performing the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:


Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;


Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35
U.S.C. 132(a)).


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Considering Prong 1 of the 101 analysis, the claims 1, 17, 19 and 20 recite mathematical concepts that is used to” initialising weights of a target encoder based on a source encoder, wherein the source encoder implements a first algorithm;initialising weights of a target discriminator associated with the target encoder such that the target discriminator is initialised to match a source discriminator associated with the source encoder; applying some of a target data set to the target encoder to generate target encoder outputs; applying the target encoder outputs to the target discriminator to generate a first local loss function output; training the target encoder to seek to increase the first local loss function output; training the target discriminator to seek to decrease the first local loss function output; and synchronising weights of the target discriminator and the source discriminator following said training of said target discriminator and corresponding training of said source discriminator.”. Considering Prong 1 of the 101 analysis, the limitations in claims 1, 17, 19 and 20  recite an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical manipulation . 
Thus, the claim recites a set of mathematical algorithm steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formulation steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the  an apparatus, system, memory and  processor represents the implementation of the abstract idea on a computer using generic computer processing components and memory.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of networking, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claims would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-16 and 18 recite further details of abstract idea of mathematical concepts. Therefore, Dependent Claims2-16 and 18 recite further details of abstract idea of mathematical concepts as cited in Claims 1, 17, 19 and 20, without any practical application and inventive concepts and thus Claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-2 and 15--20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Eric et al. (Adversarial Discriminative Domain Adaptation, 2017).

Regarding Claim 1. Eric teaches an apparatus comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program configured, with the at least one processor, to cause the performance of the apparatus (fig. 2):
initialise weights of a target encoder based on a source encoder(Weights tied or untied: fig.2), wherein the source encoder implements a first algorithm(Generative or discriminative model: fig. 2, section: 3.1);
initialise weights of a target discriminator associated with the target encoder such that the target discriminator is initialised to match a source discriminator associated with the source encoder (dotted line between source and target discriminator: fig.2, section 3.1);
apply some of a target data set to the target encoder to generate target encoder outputs(target input: fig.2, 3.1);
apply the target encoder outputs to the target discriminator to generate a first local loss function output (standard supervised loss: section:3, 3.1);
train the target encoder to seek to increase the first local loss function output(equation1; section 3-3.1);
train the target discriminator to seek to decrease the first local loss function output (equation2; section 3, 3.2); and
synchronise weights of the target discriminator and the source discriminator following said training of said target discriminator and corresponding training of said source discriminator(Adversarial discriminative domain adaptation: section 4).

Regarding Claim 2. Eric further teaches the synchronising of said weights of the target discriminator and the source discriminator is further caused to synchronise said weights following a plurality of instances of training of said target discriminator and said corresponding training of said source discriminator(Adversarial discriminative domain adaptation: section 4).

Regarding Claim 15. Eric further teaches the metric is related to a divergence between domains (Source and target mappings: section 3.1, 4).

Regarding Claim 16 and 18. Eric further teaches said source encoder is fixed (fig. 3).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eric et al. (Adversarial Discriminative Domain Adaptation, 2017) in view of Laradji et al. (M-ADDA: Unsupervised Domain Adaptation with Deep Metric Learning, 2018)

Regarding Claim 3. Eric silent about the training of the target encoder is further caused to update said weights of said target encoder; and
the training of the target discriminator is further caused to update said weights of said target discriminator.
However, Laradji teaches the training of the target encoder is further caused to update said weights of said target encoder (fig. 5; section: Training the target model, page 7-9); and
the training of the target discriminator is further caused to update said weights of said target discriminator (fig. 5; section: Training the target model, page 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Eric, the training of the target encoder is further caused to update said weights of said target encoder; and the training of the target discriminator is further caused to update said weights of said target discriminator, as taught by Laradji, so as to  classification accuracy for the domain adaptation in compact and inexpensive way.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eric et al. (Adversarial Discriminative Domain Adaptation, 2017) in view of in view of Liu et al. (Coupled Generative Adversarial Networks)

Regarding Claim 4. Eric silent about the synchronising of the weights of the target discriminator and the source discriminator is further caused to average the weights of the target and source discriminators.
However, Liu teaches the synchronising of the weights of the target discriminator and the source discriminator is further caused to average the weights of the target and source discriminators(average pixel agreement ratios of the CoGANs with different weight-sharing configurations: fig. 3; section 3 (remarks)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Eric, the training of the target encoder is further caused to update said weights of said target encoder; and the training of the target discriminator is further caused to update said weights of said target discriminator, as taught by Liu, so as to  adopt the domain adaptation in compact and inexpensive way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Han et al. (Improving Cross-database Face Presentation Attack Detection via Adversarial Domain Adaptation, IEEE, 2019)
b) Tanaka et al. (ATTS2S-VC: SEQUENCE-TO-SEQUENCE VOICE  CONVERSION WITH ATTENTION AND CONTEXT PRESERVATION MEC,IEEE, 2019).
c) Chadha et al. (Improved Techniques for Adversarial Discriminative Domain Adaptation, IEEE2019).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864